Citation Nr: 9912559	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code, by 
virtue of his past contributions in the Post-Vietnam Era 
Veterans' Educational Assistance Program (VEAP), under 
Chapter 32, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The appellant commenced military service in June 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The appellant commenced military service in the United 
States Air Force in June 1984.

2.  In September 1996, the appellant received a Chapter 32 
disenrollment refund check in the amount of $1,150.00, based 
on hardship.

3.  In December 1996, the appellant resumed contributions to 
Chapter 32 (VEAP), in the amount of $25.00 per month.  

4.  In April 1997, the RO denied the appellant's claim for 
education benefits under the Montgomery G. I. Bill (Chapter 
30), by virtue of conversion of his VEAP benefits (Chapter 
32), as the appellant had no Chapter 32 funds available on 
October 9, 1996.


CONCLUSION OF LAW

The requirements for eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3011; 3018C; 3201-3223 (West 
1991); 38 C.F.R. §§ 21.5021, 21.5058, 21.5060, 21.5064 
(1998); Pub.L. No. 104-275, 110 Stat. 3322 (Oct. 9, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that he should be entitled 
to educational assistance benefits under the Montgomery G. I. 
Bill (MGIB) (Chapter 30) through conversion of his 
entitlement under the Post-Vietnam Era Veterans' Educational 
Assistance Program (VEAP) (Chapter 32).  He maintains that he 
was misinformed by VA representatives regarding the 
requirements for MGIB eligibility.  As such, he feels that he 
should be awarded benefits.

Prior to October 9, 1996, an individual who was eligible for 
VEAP benefits was eligible for participation in the Chapter 
30 MGIB program, if the individual elected to receive 
benefits under Chapter 30, applied for a refund of VEAP 
contributions, and met certain criteria.  However, the 
Veterans' Benefits Improvements Act of 1996 extended 
eligibility for the Chapter 30 program to additional Chapter 
32 participants.  See Veterans' Benefits Improvements Act of 
1996, Pub.L. No. 104-275, 110 Stat. 3322 (Oct. 9, 1996) 
(presently codified at 38 U.S.C.A. § 3018C).  Under the 
provisions of Section 106 of Public Law 104-275, a Chapter 32 
participant with money in the Chapter 32 fund could be 
eligible for Chapter 30 benefits if, in pertinent part, the 
individual was a participant in Chapter 32 (VEAP) on October 
9, 1996; served on active duty on October 9, 1996; completed 
the requirements of a secondary school diploma; was 
discharged or released from active duty prior to October 9, 
1997; and, prior to October 9, 1997 made an irrevocable 
election to receive benefits under this section in lieu of 
benefits under Chapter 32.  See 38 U.S.C.A. § 3018C (a); 
Public Law 104-275, § 106 (a).

According to the laws governing Chapter 32 benefits, each 
person electing to participate in VEAP shall agree to have a 
monthly deduction made from such person's military pay.  Such 
monthly deduction shall be in any amount not less than $25, 
nor more than $100.  38 U.S.C.A. § 3222(a); 38 C.F.R. 
§ 21.5052; see 38 C.F.R. § 21.5021(e).  Contributions made to 
VEAP by a participant may be refunded generally only after 
the participant has disenrolled from the program.  
38 U.S.C.A. § 3223; 38 C.F.R. §§ 21.5060, 21.5064; see also 
38 C.F.R. § 21.5065 (1998).  If a participant disenrolls from 
VEAP, such participant forfeits any entitlement to benefits 
under the program.  38 U.S.C.A. § 3221(d); 38 C.F.R. 
§ 21.5021(h).  A participant who disenrolls may be permitted 
to reenroll in VEAP with certain exceptions.  38 U.S.C.A. 
§ 3221(e); 38 C.F.R. § 21.5058.  

In the present case, information of record indicates that the 
appellant commenced service with the United States Air Force 
in June 1984.  It is not clear from the record if and when 
the appellant was discharged from service, however, 
regardless of the appellant's length of service, his appeal 
in the present case fails, for other reasons set forth below.

The appellant has reported that in November 1992, he began a 
$25.00 per month contribution to the VEAP.  He asserts that 
in July 1996, he contacted the local VA office in Anchorage 
to obtain information on withdrawing money from his VEAP 
account due to personal financial hardship, and he reported 
that he requested that $25 be left in the account.  He 
maintains that he was told that as long as he had initially 
started the VEAP contributions, he would be considered for 
any possible VEAP/MGIB conversion.  He contends that he was 
told he had to withdraw all of the funds in his VEAP account 
and stop his monthly contributions as he could not withdraw 
only part of the funds.  He states that he was told that he 
could reestablish his entitlement to VEAP educational 
benefits at a later date.  He then purportedly submitted a VA 
Form 4-5281, Notice of Disenrollment and Application for 
Funds Deposited in Post-Vietnam Era Veterans' Educational 
Assistance Program, to his finance office and received a 
refund check in the amount of $1,150.00 in August 1996.  He 
reportedly also stopped his $25.00 per month allotment at the 
finance office as purportedly directed by the Alaska VA 
office, and therefore, no longer had any money in his 
account.  In December 1997, he apparently reenrolled and 
began his $25.00 per month contribution to his VEAP account. 

As noted above, the law is clear that one requirement for a 
VEAP participant to elect to participate in the Chapter 30 
program (MGIB) is that the claimant must be a participant in 
the VEAP program on the date of enactment of the Veterans' 
Benefits Improvements Act of 1996, which was October 9, 1996.  
A review of the appellant's computer generated Chapter 32 
Participant Contribution History record reveals that in 
September 1996, the appellant received a Chapter 32 
disenrollment refund check in the amount of $1,150.00, based 
on hardship.  See 38 C.F.R. § 21.5021(i).  As noted, 
subsequently, beginning in December 1996, the appellant 
resumed monthly contributions to Chapter 32 (VEAP), in the 
amount of $25.00 per month.  

Significant to this appeal is the fact, which is not disputed 
by the appellant,  that on October 9, 1996, the appellant was 
not participating in Chapter 32 (VEAP).  "Participant" is 
defined, in pertinent part, as a person who is participating 
in the educational benefits program established under Chapter 
32, including (1)  a person who has enrolled in and is making 
contributions by monthly payroll deduction to the fund; (2)  
those individuals who have contributed to the fund and have 
not disenrolled (i.e., users or potential users of benefits); 
(3)  a person who has enrolled in and is having monthly 
contributions to the fund made for him or her by the 
Secretary of Defense; or (4)  a person who has made a lump-
sum contribution to the fund in lieu of or in addition to 
monthly contributions deducted from his or her military pay.  
38 C.F.R. § 21.5021(e).  Based on the foregoing, it is clear 
that the appellant did not satisfy the requirements of 38 
U.S.C.A. § 3018C (a); Public Law 104-275, § 106 (a), 
regarding entitlement to educational assistance under Chapter 
30 (MGIB), based on his participation in VEAP.  As noted 
above, the record indicates that although the appellant had 
been contributing to VEAP, he disenrolled in September 1996.  
Further, the appellant did not reenroll in VEAP until 
December 1996.  In short, as the appellant was not a 
participant in Chapter 32 (VEAP) on October 9, 1996, he is 
not entitled to educational assistance under Chapter 30 
(MGIB), and his appeal is denied.  See 38 U.S.C.A. § 3018C.  

The Board again notes that the appellant does not dispute the 
facts of this case.  However, he asserts that he should be 
permitted to establish eligibility for Chapter 30 educational 
assistance due to inaccurate information provided to him by 
an employee at a local VA office.  The Board acknowledges the 
appellant's contentions that he was misinformed by VA 
representatives regarding the requirements for eligibility 
for educational assistance benefits.  Nevertheless, 
regardless of the information provided to the appellant over 
the telephone at that time, there are specific criteria as 
set forth by the applicable law in this case that must be met 
in order for an individual to have Chapter 30 eligibility, 
based on Chapter 32 participation.  In this case, the 
appellant simply does not meet those criteria.  Further, in 
the absence of satisfaction of the governing statutory 
eligibility criteria established by Congress, misinformation 
is not a basis for entitlement.  See Harvey v. Brown, 6 Vet. 
App. 416 (1994).  Therefore, the appellant's claim must fail.

In short, based on the foregoing, the Board concludes that 
the statutory and regulatory criteria necessary to establish 
entitlement to educational assistance benefits under Chapter 
30 have not been met.  Therefore, the Board finds that there 
is no legal basis for a grant of those benefits, and the 
appellant's claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).


ORDER

The claim for eligibility for educational assistance benefits 
under Chapter 30, Title 38, United States Code, by virtue of 
past contributions in the Post-Vietnam Era Veterans' 
Educational Assistance Program (VEAP), under Chapter 32, 
Title 38, United States Code is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

